Action for an injunction restraining defendant, an adjoining owner, from depriving plaintiff of lateral support to her land and compelling defendant to remove a retaining wall erected entirely on plaintiff’s property by defendant’s predecessor in title. Order granting plaintiff’s motion for judgment on the pleadings reversed on the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. Issues were presented which should be determined after a trial. Lazansky, P. J., Young, Carswell, Seudder and Johnston, JJ., concur.